DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-5, 9, 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-9 of U.S. Patent No. 9,532,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent discloses a prosthetic heart valve comprising: an annular structure having an annular perimeter that is changeable in length between (1) a first relatively small length suitable for delivery of the valve into a patient with reduced invasiveness, and (2) a second relatively large length suitable for use of the annular structure to engage tissue of the patient adjacent to the patient's native aortic valve annulus and also in the patient's aorta, the annular structure including an annularly continuous annulus portion adapted for implanting adjacent the patient's native aortic valve annulus upstream from the ostia of the patient's coronary arteries, and an annularly continuous aortic portion adapted for implanting in the patient's aorta, the annulus portion and the aortic portion being connected to one another only by a plurality of linking structures, the annulus portion and the aortic portion each including an annular array of diamond-shaped cells, each cell having an upstream apex portion directly connected to a downstream apex portion at connection points, the upstream apex portion having an upstream apex aligned with a downstream apex of the downstream apex portion in a longitudinal direction of the annular .
Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 includes the limitation “wherein the commissure posts are formed from a reinforced fabric.” However, the specification provides guidance as to what applicant regards as a reinforced fabric. Furthermore, the drawings show element 30 to be a reinforced fabric and the same reference number is the connection section (see applicant’s specification paragraph [0070]).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both connection section and reinforced fabric.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4-5, 9 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stacchino et al. U.S. Publication 2006/0178740 A1 in view of Pinchuk U.S. Publication 2007/0282436 A1.

    PNG
    media_image1.png
    399
    557
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    632
    446
    media_image2.png
    Greyscale

Regarding Claim 2, Stacchino et al. discloses a prosthetic heart valve 1, comprising: a stent 2 having an inflow end, an outflow end, an expanded condition and a collapsed condition, 
Regarding Claims 4, 5, Stacchino et al. does not expressly disclose wherein each upstream apex in a group of the upstream apices includes a barb and each downstream apex in a group of the downstream apices includes a barb and further comprising a barb on each of the upstream apices and on each of the downstream apices. Pinchuk teaches a stent in the same field of endeavor comprising a plurality of closed perimeter diamond-shaped cells, each cell having an upstream apex portion directly connected a downstream apex portion, wherein the upstream apex portion and the downstream apex portion is resiliently biased to deflect radially outwardly and comprises a plurality of barbs 13, 15 on each of the upstream apex and downstream apex (as seen in Figure 15 and paragraph [0046]) for the purpose of fixating the stent in place against the inner wall of the blood vessel (paragraph [0046]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Stacchino’s stent to further include upstream and downstream apex portions having barbs as taught by Pinchuk for the purpose of fixating the stent in place against the inner wall of the blood vessel.
Regarding Claim 9, Stacchino et al. discloses wherein the skirt 30 covers the annulus portion 20a of the stent 2 from the upstream apices to the downstream apices (as seen in Figure 1).
Regarding Claim 12, Stacchino et al. discloses a wherein each of the commissure posts 24 includes an aperture 26 at the free end.
Regarding Claims 13, 14, Stacchino et al. discloses a prosthetic heart valve 1, comprising: a stent 2 having an inflow end, an outflow end, an expanded condition and a collapsed condition, the stent 2 including an annularly continuous annulus portion 20a adjacent .
Claims 3, 6-8, 10, 15-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stacchino et al. U.S. Publication 2006/0178740 A1 in view of  Pinchuk U.S. Publication 2007/0282436 A1 and further in view of Lashinski et al. U.S. Publication 2006/0025855.
Regarding Claims 3, 6, 7, 8, Stacchino et al. does not expressly disclose wherein the skirt extends annularly around the annulus portion and has a first annular edge positioned downstream from the upstream apices and a second annular edge positioned upstream from the downstream apices, wherein the skirt has an inflow end, an outflow end, and a length in a longitudinal direction of the stent that is less than a length of the annulus portion so that the skirt outflow end is positioned upstream from the downstream apices of the annulus portion, wherein the skirt includes a chamber disposed in a circumferential direction around the annulus portion of the stent, wherein the chamber is filled with a polymeric substance. Lashinski et al. teaches a prosthetic heart valve 170 in the same field of endeavor comprising a stent 170 (paragraphs [0198] and [0393]) having an inflow end and an outflow end (as seen in Figure 16A), the stent including a plurality of closed perimeter cells (as seen in Figure 16A). Lashinski et al. further discloses a valve element 174 mounted within the stent (e.g. Figure 16A above and paragraph [0198]); and a skirt 110 connected to the stent (see annotated Figure 16A above and paragraph [0198]) and extending from an inflow end to an outflow end positioned at a spaced distance from the outflow end of the stent (as seen in the Figure 16A). The skirt 120 having a chamber (the pocket located between the inside wall 102 and the skirt that is fillable) disposed around the outside of the stent to provide extra sealing capacity, wherein the chamber comprises a polymer (e.g. fillable with hydrogel) (e.g. Figures 3B-3C and paragraph [0156]) for the purpose of preventing paravalvular leakage (e.g. paragraph [0198], Lashinski et al. discloses the inflatable 
Regarding Claim 16, Stacchino et al. does not expressly disclose wherein each upstream apex in a group of the upstream apices includes a barb and each downstream apex in a group of the downstream apices includes a barb and further comprising a barb on each of the upstream apices and on each of the downstream apices. Pinchuk teaches a stent in the same field of endeavor comprising a plurality of closed perimeter diamond-shaped cells, each cell having an upstream apex portion directly connected a downstream apex portion, wherein the upstream apex portion and the downstream apex portion is resiliently biased to deflect radially outwardly and comprises a plurality of barbs 13, 15 on each of the upstream apex and downstream apex (as seen in Figure 15 and paragraph [0046]) for the purpose of fixating the stent in place against the inner wall of the blood vessel (paragraph [0046]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Stacchino’s stent to further include upstream and downstream apex portions having barbs as taught by Pinchuk for the purpose of fixating the stent in place against the inner wall of the blood vessel.
Regarding Claims 10, 15, 17, 19, Stacchino et al. does not expressly disclose wherein the skirt extends annularly around the annulus portion and has a first annular edge positioned downstream from the upstream apices and a second annular edge positioned upstream from the downstream apices, wherein the skirt includes an inner wall disposed in a circumferential 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774